Citation Nr: 1747078	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-43 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies for the period from January 30, 2009 to October 17, 2014.

2. Entitlement to a rating in excess of 20 percent for status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies from October 18, 2014.

3. Entitlement to service connection for a low back disability, to include claimed as secondary to service-connected right knee disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2004.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO. 

The Veteran testified at a Board hearing held at the RO in May 2012 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

In March 2015, the RO granted an increased 20 percent rating for the Veteran's status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies effective from October 18, 2014. As higher schedular ratings for the status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies are possible and the Veteran has not withdrawn the appeal, the claim remains before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the appeal in March 2014 December 2016 for further development of the record. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim herein decided. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for a low back disability and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 30, 2009 to October 17, 2014, the service-connected status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies most nearly approximates right knee disability with frequent episodes of locking, pain and effusion into the joint.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for the service-connected status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies have been approximated for the period from January 30, 2009 to October 17, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5010, 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating - Right Knee

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the lumbar spine (low back) disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The Veteran's right knee disability has been evaluated under DC 5010-5258. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). DC 5010 contemplates arthritis due to trauma and is rated on the basis of limitation of motion of the specific joint.

DC 5258 contemplates dislocated semilunar cartilage and assigns a 20 percent rating for disability with frequent episodes of "locking," pain and effusion into the joint. 38 C.F.R. § 4.71a. 

In January 2009, the Veteran filed a claim for an increased evaluation for his service-connected status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies. 

A January 2009 VA orthopedic surgery consult record documents the Veteran's complaint of chronic right knee pain. The Veteran reported that he received two cortisone injections the previous year and experienced pain relief from the cortisone injections for approximately one and a half to two months. He rated his current knee pain an 8 out of 10. 

On physical examination, he experienced crepitus in his right knee but did not experience effusion. There was joint line tenderness in the lateral and medial right knee. There was no evidence of laxity. On range of motion testing, he had full extension of the right knee and flexion limited to 120 degrees. McMurray, Lachman and drawer tests were all negative. Official x-ray report findings were pending but preliminary findings showed medial compartment joint space narrowing. The Veteran was informed of the potential risks and received a cortisone injection in his right knee.

The July 2009 Report of VA examination documents the Veteran's complaint of right knee pain with an intensity level of 8-9 out of 10. He described a dull pain and reported that repetitive knee motion increased his knee pain. He experienced occasional swelling of the right knee but there was no instability. Prescribed medication (Vicodin) provided relief of pain with no side effects. He reported that over the previous three years he had experienced increased pain and swelling in his right knee. 

On physical examination, there was normal right knee alignment. Mild hyperextension of 20 degrees from the neutral position was documented. There was no swelling or effusion and patellar position was normal. The Veteran complained of pain on both sides of the knee joint. Right knee ligaments were stable. McMurray, drawer and Lachman tests were al negative. He had full extension of the right knee with flexion limited to 125 degrees with the complaint of pain at the end of motion. Quadriceps muscle tone was moderate. X-ray findings showed metallic screws in the bones status post ACL repair surgery and very mild degenerative changes.

The October 2014 Report of VA examination documents the Veteran's complaint of flare-ups of right knee pain that impacted the function of his right knee and/or lower leg. The Veteran reported that during flare-ups, he could not work or stand on his right knee/leg. He was forced to stay home and ice his knee for approximately three days. He reported that his right knee would swell constantly.  

On physical examination, he had flexion of the right knee limited to 80 degrees (with no objective evidence of painful motion) and extension limited to 10 degrees (with no objective evidence of painful motion). On repetitive-use testing, right knee flexion was limited to 75 degrees; there was no additional limitation of right knee extension. The Veteran exhibited tenderness or pain to palpation for joint line or soft tissues in his right knee. Muscle strength and joint stability tests were all normal. There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran did have or had a meniscus (semilunar cartilage) condition manifested by meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain and frequent episodes of joint effusion on the right. The examiner reported that the Veteran had undergone meniscectomy in 2005 and experienced continued locking and swelling. 

X-ray findings showed post-surgical changes with radiopaque screws in the distal femur and tibia associated with modeling changes in those areas. There was a radiopaque loose body along the medial aspect of the joint line. In addition, no significant joint effusion was noted. 

The April 2017 Report of VA examination documents the Veteran's complaint of constant right knee pain, described as a throbbing pain with recurring swelling and crepitus. The Veteran was prescribed Vicodin for his right knee pain. The Veteran reported that he experienced flare-ups of knee and/or lower leg pain described as the right knee giving out.

On physical examination, he had full extension and flexion of the right knee limited to 130 degrees. He was able to perform repetitive-use testing without any additional limitation in range of motion. Muscle strength testing was normal and there was no ankylosis. Right knee effusions occurred infrequently. Lachman test showed 1+ (0-5 millimeters) anterior instability. All other joint stability tests were normal. The examiner indicated that the Veteran did have or had a meniscus (semilunar cartilage) condition manifested by meniscal tear, frequent episodes of joint pain and frequent episodes of joint effusion on the right. The examiner reported that the Veteran had right knee medial and lateral meniscal tears with mild pain on weight bearing and right knee effusions that occurred infrequently. 

The July 2009 VA examiner did not evaluate and document the manifestations of the Veteran's right knee meniscus condition. The July 2009 VA examination is of limited probative value in the current appeal. However, the October 2014 Report of VA examination reflects that the Veteran had a meniscus (semilunar cartilage) condition manifested by meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain and frequent episodes of joint effusion on the right. The examiner reported that the Veteran had undergone meniscectomy in 2005 and experienced continued locking and swelling. 

In light of the findings of the October 2014 VA examination (used to award the 20 percent rating) and the Veteran's consistent reports chronic right knee pain and swelling, the evidence is not suggestive that the right knee disability worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 20 percent rating is assigned for the period of the appeal from January 30, 2009 to October 17, 2014.

The 20 percent rating is the maximum schedular rating for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint. Right knee ankylosis, recurrent subluxation or lateral instability, limitation of flexion to 15 degrees, limitation of extension to 20 degrees or impairment of the tibia and fibula are not demonstrated. Thus, a rating in excess of 20 percent is not warranted under any other diagnostic criteria contemplating disabilities of the knee and leg. 38 U.S.C.A. § 5107(b) (West 2002) 38 C.F.R. § 4.71a, diagnostic codes 5256, 5257, 5260, 5261, 5262; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
ORDER

A rating of 20 percent for status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies for the period from January 30, 2009 to October 17, 2014 is granted.

A rating in excess of 20 percent for status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies is denied. 


REMAND

Further addendum opinion as to the etiology of the Veteran's low back disability is needed. See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The claim for a TDIU rating is inextricably intertwined with the claim of service connection for a low back disability and the Board will defer the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the physician who conducted the April 2017 VA examination or other qualified clinician, to determine the nature and likely etiology of the claimed low back disability. The claims file should be made available to the physician for review. 

The physician (or other qualified clinician) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the physician (or other qualified clinician) should provide opinion with supporting explanations as to the following: 

(A) Whether the Veteran's current low back disability onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's current low back disability was CAUSED OR AGGRAVATED (permanent worsening) by service-connected status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies.

If aggravation of any low back disability by service-connected status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*July 2009 report of VA examination that documents a diagnosis of chronic lumbar strain with degenerative disc disease and that the Veteran's gait was antalgic. VBMS Entry July 16, 2009.

*December 2009 report of VA examination that reflects the physician's opinion that the Veteran's lumbar spine disorder is an independent and separate condition and not likely related to or aggravated by his service-connected right knee disability. The physician explained that the Veteran did not have an antalgic gait per previous examinations in December 2004 and January 2005. VBMS Entry January 20, 2010.

*The October 2014 report of VA examination that reflects the physician's opinion that the Veteran's low back disability was less likely than not caused by the claimed in-service injury, event or illness. The physician explained that records documenting injury to the back were not located. However, the physician did note that there was, without question, a knee disability related to the Veteran's period of service. The physician found that "this [knee condition] more likely than not contributed to [the Veteran's] current back condition." VBMS Entry October 20, 2014.

*May 2016 statement from the Veteran's treating chiropractor that reflects there is a correlation between abnormal gait leading to reduced spinal structure stability. The chiropractor concluded that the injury to the right knee causing an antalgic gait may have aided in the development of the Veteran's neck and low back pain. VBMS Entry May 17, 2016.

*The December 2016 VA medical opinion that reflects the physician's conclusion that "the Veteran's knee injury was less likely than not related to his service-connected knee injury." The physician reported that he was unaware of literature to support a claim that knee injury leads to or has strong correlation to spinal pathology. The physician concurred (with the opinion offered in December 2009) that spine and knee conditions are independent and separate issues. VBMS Entry December 28, 2016.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.
 
2. After completing all indicated development, readjudicate the claims remaining on appeal. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


